DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MODARRES et al. (US 2014/0320393).
Regarding claim 1 MODARRES discloses:
An electronic device comprising: 
a foldable housing including: 
a hinge structure (e.g. 14 Fig.1), a first housing structure (e.g. 15 above 14 Fig.1) connected to the hinge structure, and including a first face (e.g. face of upper 15 on which upper 11 is located Fig.1) and a second face opposite the first face (e.g. the rear side of the side of upper 15 shown Fig.1), and a second housing structure (e.g. 15 below 14 shown Fig.1) connected to the hinge structure and including a third face (e.g. face of lower 15 on which lower 11 is 
a flexible display (e.g. 11 Fig.1) extending over the first face and over the third face; 
at least one sensor (e.g. described paragraph [0050]-[0051]) disposed within the foldable housing, and configured to sense an angle formed between the first face and the third face (described e.g. paragraph [0051]); 
a first haptic actuator (e.g. attached to 11 on upper 15 Fig.1 paragraphs [0026], [0033]) disposed within (e.g. "internal" paragraph [0026]) the first housing structure; 
a second haptic actuator (e.g. attached to 11 on lower 15 Fig.1 paragraphs [0026], [0033]) disposed within (e.g. "internal" paragraph [0026]) the second housing structure; 
at least one processor (e.g. 12 Fig.1) disposed within (e.g. "internal" paragraph [0026]) the first housing structure or the second housing structure, and operatively connected to the flexible display, the at least one sensor, the first haptic actuator, and the second haptic actuator (indicated via arrows e.g. Fig.1), wherein the at least one processor is configured to detect a folding state of the foldable housing using the at least one sensor (described e.g. paragraph [0050]), and to independently control the first haptic actuator and the second haptic actuator based on at least part of the detected folding state (described extensively throughout the specification of MODARRES).





the at least one processor controls the first haptic actuator and the second haptic actuator differently when the folding state of the foldable housing is not in an unfolded state (differing haptic feedback based on angle of opening described paragraph [0050]).

Regarding claim 3 MODARRES discloses:
the at least one processor controls the first haptic actuator and the second haptic actuator (described e.g. paragraph [0027]) when the folding state of the foldable housing is in the folded state such that a vibration output from the first haptic actuator and a vibration output from the second haptic actuator are opposite each other in phase (e.g. haptics move the display open (e.g. opposite motion), described paragraph [0020], [0022]).

Regarding claim 4 MODARRES discloses:
the at least one processor controls the second haptic actuator to output a phase-shifted vibration compared with the first haptic actuator in response to an operation in which the foldable housing is changed from the folded state to the unfolded state (e.g. edge of 15 waves back and forth described paragraph.

Regarding claim 5 MODARRES discloses:
the at least one processor controls the first haptic actuator and the second haptic actuator in a same manner when the folding state of the foldable housing is not in the folded state (e.g. controlling to cause the device "snapping shut" paragraph [0022]).


the at least one processor controls the first haptic actuator and the second haptic actuator by controlling a frequency, signal intensity, a signal phase, or whether to activate a signal (described paragraph [0031]).

Regarding claim 7 MODARRES discloses:
the at least one sensor includes an angle sensor connected to the hinge structure (described paragraph [0039]) so as to sense a position of the third face relative to the first face (shown e.g. Fig.5 described paragraph [0048]).

Regarding claim 8 MODARRES discloses:
the at least one sensor includes a proximity sensor (capacitive sensor described paragraph [0030]) disposed in the first housing structure or the second housing structure.

Regarding claim 9 MODARRES discloses:
the first haptic actuator and the second haptic actuator are configured to be spaced apart from each other (e.g. top haptics with top 11 and bottom haptics with bottom 11 Fig.1, paragraph [0026]) with the hinge structure between the first actuator and the second actuator when the foldable housing is in the unfolded state (e.g. a state with an angle greater than zero indicated Fig.1), and the first haptic actuator and the second haptic actuator are configured to face each other when the foldable housing is in the unfolded state (e.g. haptics form angles with respect to other haptics, paragraph [0033]).


An electronic device comprising: 
a foldable housing (e.g. 10 Fig.1) including a hinge structure (e.g. 14 Fig.1), a first housing structure (e.g. 15 above 14 Fig.1) connected to the hinge structure, and a second housing structure (e.g. 15 below 14 Fig.1) connected to the hinge structure, the second housing structure being configured to be rotatable about the hinge structure relative to the first housing structure (folding shown e.g. Fig.2); 
a flexible display (e.g. 11 Fig.1) disposed to extend from the first housing structure to the second housing structure; 
at least one sensor (e.g. described paragraph [0050]-[0051]) disposed within (e.g. "internal" paragraph [0026]) the foldable housing and configured to detect rotation of the second housing structure relative to the first housing structure (described e.g. paragraph [0051]); 
a first haptic actuator (e.g. attached to 11 on upper 15 Fig.1 paragraphs [0026], [0033]) disposed within (e.g. "internal" paragraph [0026]) the first housing structure; 
a second haptic actuator (e.g. attached to 11 on lower 15 Fig.1 paragraphs [0026], [0033]) disposed within the second housing structure; 
a processor (e.g. 12 Fig.1) disposed within (e.g. "internal" paragraph [0026]) the first housing structure or the second housing structure, and operatively connected to the display, the at least one sensor, the first haptic actuator, and the second haptic actuator (indicated via arrows e.g. Fig.1); and 
a memory (e.g. 20 Fig.1) operatively connected to the processor.



Regarding claim 11 MODARRES discloses:
the memory stores instructions (including e.g. 22 Fig.1) that, when executed, cause the processor to perform control (e.g. described paragraph [0029]) such that: 
when a deviation of an angle formed by the first housing structure and the second housing structure from flat is within a threshold (e.g. open position paragraph [0022], open shown Fig.1), the first haptic actuator receives a first haptic signal (e.g. signals paragraph [0029], move upward signal to close from position shown Fig.1, paragraph [0022], soften paragraph [0076]) from the at least one processor and performs a first operation  and the second haptic actuator receives a second haptic signal (e.g. move upward signal to close from position shown Fig.1, paragraph [0022], soften paragraph [0076]) from the at least one processor and performs a second operation, and when the deviation exceeds the threshold (e.g. close to closed as shown Fig.2, paragraph [0022], make rigid paragraph [0076]), the first haptic actuator receives a third haptic signal (e.g. move upward signal to open from position shown Fig.2, 230) from the processor and performs a third operation and the second haptic actuator receives a fourth haptic signal (e.g. move downward signal to open from position shown Fig.2, 230, make rigid paragraph [0076]) from the processor and performs a fourth operation (as snapping open paragraph [0022]), and the first haptic signal and the third haptic signal are the same (e.g. move upward).

Regarding claim 12 MODARRES discloses:


Regarding claim 13 MODARRES discloses:
the memory stores instructions that, when executed, cause the at least one processor to perform control such that: 
the third haptic signal provides a signal having stronger intensity than the first haptic signal (increase softness signal as device is bent from open, paragraph [0076]), and the fourth haptic signal provides a signal having stronger intensity than the second haptic signal (increase rigidity signal as device is opened, paragraph [0076]), and wherein the third haptic signal and the fourth haptic signal are opposite each other in phase (upward vs downward to open, described paragraph [0022]).

Regarding claim 14 MODARRES discloses:
the memory stores instructions that, when executed, are configured to cause the processor to perform control such that, in an operation of changing the foldable housing from the folded state to the unfolded state, the second haptic signal provides a signal phase-shifted with respect to the first haptic signal in response to the rotation (e.g. "snapping open" described paragraph [0022]).

Regarding claim 15 MODARRES discloses:


Regarding claim 16 MODARRES discloses:
the flexible display includes an active area, which includes a first area corresponding to the first housing structure and a second area corresponding to the second housing structure (e.g. 11 on top 15 and 11 on bottom 15 Fig.1), and the memory stores instructions that, when executed, are configured to cause the processor to differentially control the first haptic actuator and the second haptic actuator depending on a type of an application (e.g. glow stick produces snapping sensation paragraph [0087]) executed in any one of the first area and the second area.

Regarding claim 17 MODARRES discloses:
the first haptic actuator and the second haptic actuator are configured to be spaced apart from each other with the hinge structure interposed there between (e.g. as part of 11 above and below 14 Fig.1) when the foldable housing is in an unfolded state, and the first haptic actuator and the second haptic actuator are disposed to face each other when the foldable housing is in the folded state (e.g. 11 facing 11 as shown Fig.2).


An electronic device comprising: 
a foldable housing (e.g. 10 Fig.1) including: 
a hinge structure (e.g. 14 Fig.1), a first housing structure (e.g. 15 above 14 Fig.1) connected to the hinge structure, and including a first face and a second face opposite the first face (e.g. front shown Fig.1 and back), and a second housing structure (e.g. 15 below 14 Fig.1) connected to the hinge structure, and including a third face and a fourth face opposite the third face (e.g. front shown Fig.1 and back); 
a first display (e.g. top 11 Fig.1) positioned on the first face; 
a second display (e.g. bottom 11 Fig.1) positioned on the third face; 
at least one sensor (e.g. described paragraph [0050]-[0051]) disposed within the foldable housing (e.g. "internal" paragraph [0026]), and configured to detect a folding state of the foldable housing (described e.g. paragraph [0051]); 
a first haptic actuator (e.g. attached to 11 on upper 15 Fig.1 paragraphs [0026], [0033]) disposed within the first housing structure; 
a second haptic actuator (e.g. attached to 11 on lower 15 Fig.1 paragraphs [0026], [0033]) disposed within the first housing structure; 
at least one processor (e.g. 12 Fig.1) disposed within (e.g. "internal" paragraph [0026]) the first housing structure or the second housing structure, and operatively connected to the display, the at least one sensor, the first haptic actuator, and the second haptic actuator; and 
a memory (e.g. 20 Fig.1) operatively connected to the processor (e.g. indicated via arrows Fig.1), wherein the memory stores instructions (e.g. 22 Fig.1) that, when executed, cause the at least one processor to detect the folding state of the foldable housing using the at least one 

Regarding claim 19 MODARRES discloses:
the instructions cause the at least one processor to differently control the first haptic actuator and the second haptic actuator when the foldable housing is not in an unfolded state (e.g. snapping open described paragraph [0022], left flap moves left and right flap moves right from position shown Fig.2 230).

Regarding claim 20 MODARRES discloses:
the instructions cause the at least one processor to control the first haptic actuator and the second haptic actuator in a same manner when the foldable housing is not in the folded state (e.g. snapping closed described paragraph [0022], both top and bottom moving upward in the orientation shown Fig.1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach similar housings with haptics as those of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERON S MILLISER/Examiner, Art Unit 2841              




/ADRIAN S WILSON/Primary Examiner, Art Unit 2841